Citation Nr: 0926504	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-05 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for the purposes of eligibility for Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1971 to 
November 1976.  He died in March 1999.  The appellant claims 
that she is the Veteran's surviving spouse and is eligible 
for VA benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 administrative decision 
by the VA Regional Office (RO) in Montgomery, Alabama, which 
denied the claim currently on appeal. 

The Board observes that the appellant requested a personal 
hearing before the Board in her February 2006 substantive 
appeal (VA Form 9).  However, she withdrew her request for a 
hearing in a letter received by the Board in July 2009.  See 
38 C.F.R. § 20.704(e) (2008).


FINDINGS OF FACT

1.  The appellant and the Veteran married in February 1974.

2.  The marriage was terminated by divorce in August 1994.

3.  The Veteran died in March 1999.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse for the 
purposes of VA benefits have not been met.  38 U.S.C.A. §§ 
101, 103, 1310, 1541 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.1, 3.50, 3.52, 3.53, 3.54 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to 
the initial unfavorable decision on the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  

In this regard, the Board notes that a letter sent to the 
appellant in August 2004, prior to the initial unfavorable 
March 2005 decision, requested that she provide VA with 
certified statements showing the date, place, and a full 
explanation of any separation from the Veteran; whether or 
not there was a written agreement or court order of 
separation; and whether she or the Veteran ever applied for 
divorce or annulment.  If either of the latter two documents 
existed, the appellant was requested to submit a copy.  
However, as the August 2004 letter did not advise the 
appellant of her and VA's respective responsibilities in 
obtaining evidence in support of her claim, nor informed her 
of the information and evidence necessary to establish an 
effective date if the benefit were granted, the Board finds 
that the VCAA notice in this case is defective.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court recently reversed 
that decision based on a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held 
that a mandatory presumption of prejudicial error in every 
instance of defective VCAA notice was inappropriate and that 
determinations concerning harmless error should be made on a 
case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

Here, neither the appellant nor her representative has 
identified any deficiency in notice which would compromise a 
fair adjudication of the claim.  Nevertheless, the Board has 
considered whether the defective notice provided to the 
appellant resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  Such a showing may be made by demonstrating, 
for example, (1) that the claimant had actual knowledge of 
what was necessary to substantiate the claim and that the 
claim was otherwise properly developed, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim, or (3) that the benefit 
could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant's representative demonstrating an awareness of what 
is necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support the appellant's claim based on notice 
that was provided during the course of her appeal.  
Specifically, in the March 2005 letter notifying the 
appellant of the denial of her claim, she was informed that, 
as the evidence demonstrated that she and the Veteran were 
divorced, she was not entitled to recognition as his 
surviving spouse.  Additionally, she was invited to submit 
evidence supporting her contention that she and the Veteran 
never separated or divorced during his lifetime.  Moreover, 
the January 2006 statement of the case advised the appellant 
of the definition of surviving spouse as governed by VA 
regulations (38 C.F.R. § 3.50) as well as the principles that 
govern VA's duties to notify and assist under 38 C.F.R. § 
3.159 such that she could have been expected to understand 
the types of evidence that she should submit, or request that 
VA obtain, in order to substantiate her claim.  

Furthermore, the evidence reflects that the appellant had 
actual knowledge of the need to submit evidence to show that 
she and the Veteran were married at the time of his death.  
In particular, the appellant argued repeatedly that she and 
the Veteran were never separated or divorced, and she claimed 
that she had no knowledge of documents indicating otherwise, 
as discussed below.  See, e.g., August 2004 statement in 
support of claim; February 2006 substantive appeal (VA Form 
9).  

The Board also notes that the appellant was not provided with 
notice of the type of evidence necessary to establish an 
effective date if the benefit were granted.  Despite the 
inadequate notice provided to the appellant on this element, 
the Board finds no prejudice to her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In this regard, because the 
Board concludes herein that the preponderance of the evidence 
is against the appellant's claim for recognition as the 
Veteran's surviving spouse, any question as to the 
appropriate effective date to be assigned is moot.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify under the VCAA in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), in view of the fact 
that any notice defect did not affect the essential fairness 
of the adjudication of the appellant's claim.  

The Board further finds that VA has satisfied its duty to 
assist under the VCAA in accordance with 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c), as indicated under the facts and 
circumstances of this case.  The appellant and her 
representative have not identified any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal.

In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  VA has 
satisfied its duty to inform and assist the appellant at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceedings.  As such, the appellant will not be prejudiced 
by the Board proceeding to a decision on the merits of her 
claim.

II.  Analysis

The appellant seeks to be recognized as the Veteran's 
surviving spouse in order to qualify for appropriate VA 
benefits.  The appellant and the Veteran were married in 
February 1974.  Although the evidence of record includes an 
August 1994 divorce decree, the appellant asserts that she 
was unaware of the existence of such decree and that she and 
the Veteran were never divorced.  She further asserts that 
she and the Veteran never separated and that they lived 
together continuously as husband and wife until his death in 
March 1999. 

VA death benefits, including death pension, death 
compensation, and Dependency and Indemnity Compensation 
(DIC), are payable to a veteran's surviving spouse under 
certain circumstances.  38 U.S.C.A. §§ 1310, 1541(a).   
 
A "surviving spouse" is a person of the opposite sex who 
was the spouse of the veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse), and who since the death of the veteran has not 
remarried (except in certain circumstances) or has not lived 
with another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  In 
determining whether or not a person was the spouse of a 
veteran, their marriage must have been valid under the law of 
the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 
C.F.R. § 3.1(j). 

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107. 

In the instant case, the appellant submitted a marriage 
certificate and the Veteran's death certificate in support of 
her claim that she is his surviving spouse.  The marriage 
certificate shows that the appellant and the Veteran were 
married in Madison County, Illinois, in February 1974.  The 
death certificate was issued by St. Louis City, Missouri, and 
indicates that she and the Veteran were married at the time 
of his death in March 1999.  In addition, the appellant 
reported that she and the Veteran lived together continuously 
from the date of their marriage until the time of his death.  
See July 2004 claim (VA Form 21-534).

However, the Veteran's claims file contains numerous other 
documents concerning the status of his and the appellant's 
marriage.  Specifically, in November 1977, the Veteran filed 
a Declaration of Marital Status indicating that he and the 
appellant were separated due to incompatibility.  He further 
indicated that he lived in California and the appellant lived 
in East St. Louis, Illinois.

In May 1978, VA received a letter from the appellant 
indicating that she and the Veteran were separated and 
requesting apportionment of his VA benefits for herself and 
their daughter.  The next month, the appellant submitted a 
Declaration of Marital Status indicating that she and the 
Veteran had separated in April 1976, that the Veteran lived 
in California, and that their daughter lived with her in East 
St. Louis.  The appellant was awarded apportionment of the 
Veteran's VA benefits in August 1978, on the basis of being 
his estranged wife.  In August 1979, VA received another 
letter from the appellant inquiring as to why she was no 
longer receiving apportionment payments.  VA responded in a 
December 1979 letter that the Veteran's benefits had been 
terminated because he was no longer in school full-time and 
had an overpayment.

In December 1995, the Veteran submitted a certified copy of 
an August 1994 divorce decree from Madison County, Illinois, 
in connection with his claim for a VA pension.  The divorce 
decree indicates that he and the appellant had been separated 
for more than two years and that the marriage was dissolved.  
The decree further indicates that the Veteran was to continue 
paying monthly child support and providing clothing for their 
child.

In addition, a December 1994 VA treatment record indicates 
that the Veteran reported that he lived alone at that time.  

As noted above, the appellant claims that she and the Veteran 
were never separated or divorced and that they lived together 
as husband and wife until his death.  See August 2004 
statement in support of claim, June 2005 notice of 
disagreement, July 2005 statement in support of claim, 
February 2006 substantive appeal (VA Form 9).  While the 
appellant is competent to testify to these events, the Board 
finds her to be not credible because her statements are 
inconsistent with the other evidence of record.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996); Dalton v. Nicholson, 21 Vet. App. 23, 38 
(2007).  

Specifically, as noted above, the evidence of record, 
received from both the appellant and the Veteran, shows that 
they separated as early as April 1976, and they remained 
separated until at least December 1979.  Although the 
appellant claims that she had no knowledge of any request for 
apportionment during such separation, see VA Form 9, the 
evidence of record refutes that assertion.  In addition, the 
August 1994 divorce decree indicates that the Veteran and the 
appellant had been separated for at least two years at that 
point and that the Veteran had been paying child support and 
providing clothes for their child.  Concerning the 
appellant's claim that she had no knowledge of the August 
1994 divorce decree, see id., the Board observes that the 
divorce decree was a default judgment, meaning that the 
appellant was not present when the judgment was issued.  
However, there is no indication from the evidence of record 
that the divorce decree is invalid.  Finally, the Veteran 
reported to a VA physician in December 1994 that he was 
living alone.  

Although the Veteran's March 1999 death certificate indicates 
that he was married to the appellant at the time of death, 
such document is not conclusive of this fact.  In this 
regard, the Board observes that the death certificate was 
issued by the State of Missouri, while the marriage 
certificate and divorce decree were issued by the State of 
Illinois.  Moreover, the death certificate reflects that such 
was amended with respect to the Veteran's marital status and 
issued in July 2004, more than five years after it was 
originally filed.  Specifically, his surviving spouse's name 
was noted to have been amended by affidavit.  

Accordingly, the Board finds that the criteria for 
recognition as the Veteran's surviving spouse have not been 
met.  Specifically, there is no current legal marriage 
because the Veteran and the appellant divorced in August 
1994.  See 38 C.F.R. 
§ 3.50(b).  No other laws or regulations are applicable in 
this case.  See 38 U.S.C.A. §§ 103, 1102, 1304, 1541; 38 
C.F.R. §§ 3.52, 3.53, 3.54.   

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not applicable to the 
instant appeal and her claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 



ORDER

Recognition as the Veteran's surviving spouse for the 
purposes of eligibility for VA benefits is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


